DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of claims as filed in the reply dates 04/26/2022 are as follows:
Claims 1-10, and 21-22 are pending;
Claims 5, is withdrawn from consideration;
Claims 11-20, are cancelled
Claims 1-4, 6-10, and 21-22 are being examined.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-10, and 21-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 12, recites the term “sized to provide”. “sized to provide” is a relative term which renders the claim indefinite. The term “sized to provide” is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 line 12, recites the term “charge of ice”.  It is unclear as to whether the thawed liquid state or the frozen ice state is required.  Is the apparatus infringed upon if the working fluid water is not in a solid state? Also, by applicants own admission, para [0047], the charge of ice is present in zero-gravity situations when subjected to freeze/thaw cycles, otherwise the ice is working fluid water.  Since the metes and bounds of the limitation cannot be ascertained, for examination purposes, the limitation has been interpreted as “a working fluid of water within the internal chamber drawing heat from the evaporator region and discharging…”
The term “smooth” in claim 21 is a relative term which renders the claim indefinite. The term “smooth” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   It is unclear as to what level of smoothness or variations in height is required in order to be considered “smooth”.  For examination purposes “smooth” has been interpreted as “having an even surface”.
Claim 22 recites “polished”.  It is not clear if the surface has been worked on or if the term “polished” is in reference to how the surface appears aesthetically.  Since the metes and bounds of the claim cannot be ascertained the claim is indefinite. For examination purposes “polished” has been interpreted as “an even metallic surface”.
Remaining are rejected as being dependent on independent claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (US 2007/0062036, hereafter referred to as Tung: previously cited),  in view of Walsner (US 2019/0224789, hereafter referred to as Walsner: previously cited).
Regarding claim 1, Tung teaches a heat transfer device (para [0007], “the present invention relates to a method of filling and sealing a predetermined quantity of working fluid within a hollow metal casing of a heat-dissipating device”) comprising:
a hollow metal body (Fig. 2, para [0024], hollow metal casing 11), the hollow body defining:
	a wall having a thickness (Annotated Fig. 13, wall thickness);
	an internal chamber defined at least in part by the wall (Fig. 4, chamber 14);
	a vacuum defined in the internal chamber (para [0028], “a vacuum condition will be formed in the casing”);
	a seam (Annotated Fig. 13, seam, extends through the thickness of the wall) defined between two different portions of the wall and extending through the thickness of the wall (elected embodiment seen in applicants Fig. 7, shows a pinched end of the heat pipe with seam 54 as it extends through the thickness of the walls.  Per para [0044] “any of the seams 54 can be defined by a hole, a slit or other elongated aperture, or can have any other shape desired”, If elected embodiment Fig. 7 shows a seam extending through the thickness of the wall, so too does Annotated Fig. 13 of Tung);
	a material (annotated Fig. 13, soldering, para [0028] “open end of the casing is hermetically sealed”) applied to the seam to hermetically seal the internal chamber and maintain the vacuum in the internal chamber;
	an evaporation region (Annotated Fig. 13, evaporator end) in which heat is received in the hollow metal body; and
	a condenser region (Annotated Fig. 13, condenser end) from which heat is discharged from the hollow metal body; and
a charge of ice (Fig. 13, working fluid 16, para [0025] “typically the working fluid 16 is water”, water in a solid phase is not a structural limitation but a functional limitation and a statement of intended use, the prior art teaches the structural limitation of the claim, and is capable of meeting the intended use limitations) within the internal chamber, the charge of ice sized to provide (this limitation is a functional limitation, The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997)), when in a thawed state, a working fluid (Fig. 13, working fluid 16) drawing heat from the evaporator region and discharging heat from the condenser region in a working cycle of the heat transfer device (para [0003], teaches principal operations of a heat pipe where heat generated is inputted into heat pipe via its evaporating end, the working fluid absorbs the heat an turns into vapor, where the generated vapor moves to the condensing end releasing heat into the environment).

    PNG
    media_image1.png
    586
    462
    media_image1.png
    Greyscale

Annotated Fig. 13

Tung does not teach that the material applied to the seam is a brazing material.
	However, Walsner teaches brazing material (para [0038] “…so that braze can later be performed in order to seal the pipe…achieving sealing, for example by brazing or welding”) applied to the seam.  
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was filed, to modify Tung’s method of sealing to brazing the seam instead of soldering as taught by Walsner, in order to have a stronger strength joint.
Regarding claim 2, Tung teaches wherein the hollow body comprises copper (para [0024], “casing 11 is typically made of high thermally conductive material such as copper or aluminum.”)
Regarding claim 3, Tung teaches wherein the hollow body is elongated between the evaporator region and the condenser region (Annotated Fig. 13, the casing is an elongated shape).
Regarding claim 4, Tung teaches further comprising a capillary wick located within the internal chamber between the evaporator region and the condenser region (Annotated Fig. 13, para [0024], wick structure 15 is located inside the hollow metal casing 11, and between the condenser and evaporator ends).
Regarding claim 6, Tung teaches wherein the evaporator and condenser regions are at different ends of the hollow body (Annotated Fig. 13, the evaporator end and condenser end are on opposite ends of the hollow metal casing).
Regarding claim 7, Tung teaches wherein the seam is located at the end of the hollow body (Annotated Fig. 13, seam is located on end of the hollow metal casing).
Regarding claim 8, Tung teaches wherein the seam is an elongated seam (Annotated Fig. 13, the seam is longer in relation to its width making it elongated).
Regarding claim 10, Tung teaches wherein the charge of ice (Fig. 2, working fluid 16, para [0025] “typically the working fluid is water, although other liquids such as methanol or the like may also be suitable”) is in the absence of gravity (The claims are directed towards an apparatus and not a method of using. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP2144(II). Therefore, the limitation of “the charge of ice is in the absence of gravity” is immaterial to the structure of the heat transfer device.)
Claims 9, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tung et al. (US 2007/0062036 hereafter referred to as Tung), in view of Walsner (US 2019/0224789 hereafter referred to as Walsner), as applied to claim 1 above, in further view of Masumi et al. (JP 2011-238756, hereafter Masumi: previously cited).
Regarding claim 9, Tung as modified by Walsner above, teaches wherein brazing material (para [0038], sealing is achieved by brazing or welding) is applied to the seam (Tung, Annotated Fig. 13, seam, soldering, para [0028] “open end of the casing is hermetically sealed) to hermetically seal the internal chamber.
Tung as modified, does not teach wherein the brazing material extends in the seam from an internal surface of the hollow body exposed to the working fluid to an external surface of the hollow body.
	However, Masumi teaches wherein brazing material extends in the seam from an internal surface exposed to working fluid to an external surface (Fig. 5, brazing material S, para [0019], “bonding agent such as a brazing material applied between the tube portion 10 and the main body portion 40 may flow to the inside of the tube portion”, the interior brazing material is exposed to a working fluid which is a refrigerant).  
Therefore, in view of Masumi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify Walsner’s seam with brazing that extends from an external surface to an internal surface as taught by Masumi, to improve the strength of the heat pipes seal by providing brazing material on both interior and exterior surfaces.  
Regarding claim 21, Tung as modified by Walsner, teaches wherein brazing material (para [0038], sealing is achieved by brazing or welding) is applied to the seam (Tung, Annotated Fig. 13, seam, soldering, para [0028] “open end of the casing is hermetically sealed) to hermetically seal the internal chamber.
Tung as modified, does not teach wherein the brazing material is within the hollow body.
However, Masumi teaches wherein brazing material extends in the seam from an internal surface exposed to working fluid to an external surface (Fig. 5, brazing material S, para [0019], “bonding agent such as a brazing material applied between the tube portion 10 and the main body portion 40 may flow to the inside of the tube portion”, the interior brazing material is exposed to a working fluid which is a refrigerant).  
Therefore, in view of Masumi’s teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify Walsner’s seam with brazing that extends from an external surface to an internal surface as taught by Masumi, to improve the strength of the heat pipes seal by providing brazing material on both interior and exterior surfaces.  
The brazing material of Tung as modified above, extends from the seam (Masumi Fig. 5, Fig. 5, brazing material S, para [0019], “bonding agent such as a brazing material applied between the tube portion 10 and the main body portion 40 may flow to the inside of the tube portion”, Annotated Fig. of Tung with Combined Teaching of Masumi, brazing material extends from seam), into the interior of the heat pipe (Annotated Fig. of Tung with Combined Teaching of Masumi, interior heat pipe) and flows along the walls of the heat pipe, creating a smooth curved brazing material (brazing material would flow evenly through the seam and along the walls of the upright heat pipe, creating a smooth curved brazing material), within the hollow metal body (Annotated Fig. of Tung with Combined Teaching of Masumi, heat pipe).  The resulting combination of Tung as modified above teaches wherein the brazing material defines a smooth, curved surface within the hollow metal body.  

    PNG
    media_image2.png
    585
    539
    media_image2.png
    Greyscale

Annotated Fig. of Tung with Combined Teaching of Masumi
Regarding claim 22, wherein the smooth, curved surface is a polished surface (Annotated Fig. of Tung with Combined Teaching of Masumi, curved brazing material is even metallic surface).

Response to Arguments
Applicant’s arguments with respect to  35 USC § 112 claim rejection of claim 1, pg. 4 line 5-12, have been considered but are not persuasive.  “sized to provide” is a relative term which renders the claim indefinite. There are no metes and bounds to “sized to provide”.  A “charge of ice” does not give definition to “sized to provide”.
Applicant's arguments filed 04/26/2022 with regards to 35 USC § 112 claim rejection pg. 4 line 13-20 have been fully considered but they are not persuasive.  The recitation of “a charge of ice” is considered a statement of intended use and is not a structural limitation.  A heat-pipe with water as working fluid, given the same conditions would contain “a charge of ice” within the internal chamber.  It is still unclear if a frozen state is required as the operation of the heat pipe is contingent on a thawed liquid state.
Applicant's arguments filed 04/26/2022 with respect to 35 USC § 103 claim rejections have been fully considered but they are not persuasive. 
Applicant argues on page 4 line 22 - page 7 line 9 of the reply that the prior art fails to teach a “charge of ice”.  This argument has been fully considered but is not found persuasive.  It is first noted that the recited limitation is indefinite under 112(b), as outlined above.  As such, it is still unclear if a frozen state is required as the operation of the heat pipe is contingent on a thawed liquid state.  Thus, the recitation of “a charge of ice” is considered a statement of intended use and is not a structural limitation.  .  The prior art of Tung et al. (US 2007/0062036) discloses the use of water as working fluid (para [0025] “typically the working fluid 16 is water”).  A heat-pipe with water as working fluid, given the same zero-gravity environment would contain “a charge of ice” within the internal chamber.
Applicant argues on page 7 line 10 – page 8 line 9 of the reply that the prior art fails to teach “wherein the brazing material extends in the seam from an internal surface of the hollow body exposed to the working fluid to an external surface of the hollow body”.  This argument has been fully considered but is are not persuasive. Masumi et al. (JP 2011238756) states, with regard to Fig. 5A, “A bonding agent such as a brazing material applied between the tube portion 10 and the main body portion 40 may flow to the inside of the tube portion 10 through the main body portion 40 and harden”.  As stated, the brazing material flows through the main body, to the inside of the tube portion. For this to occur, the brazing material extends in the seam created by tube portion 10 and main body part 40 as seen in Masumi et al. Annotated Fig. 5A.  Masumi also states “…the refrigerant flows through the main body 40”, indicating that the brazing would be exposed to the working fluid.  Thus, since it has been shown that the brazing material of Masumi extends into the seam and it is exposed to a working fluid, the applicants’ argument to the contrary is not persuasive.

    PNG
    media_image3.png
    250
    379
    media_image3.png
    Greyscale

Masumi et al. Annotated Figure 5A

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanus Chung whose telephone number is (571)272-2025. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHANUS Y CHUNG/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS RUBY/Primary Examiner, Art Unit 3763